DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
1.          The specification of the disclosure is objected to because there is missing the section headings included background of the invention, summary of the invention, description of the drawings, detailed description of the invention, and claims in the layout of the specification.
2.       The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
          a. Background of the Invention: See MPEP § 608.01 (c). The specification
should set forth the Background of the Invention in two parts:
                     (1) Field of the Invention: A statement of the field of art to which the
invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled "Technical Field." 
                     (2) Description of the Related Art including information disclosed under
37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant's invention. This item may also be titled "Background Art."
           b. Brief Summary of the Invention: See MPEP § 608.01 (d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems 
           c. Brief Description of the Several Views of the Drawing(s): See MPEP § 608.01 (f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
            d. Detailed Description of the Invention: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
Claim Objection
3.       Claims are objected to because of the following informalities:
          Regarding claim 11, line 16, “its placement region” should be changed to --- the replacement region ---. 
          Regarding claim 16, it appears that the limitation of claim 16 being further limit the subject matter of the claim 15. Therefore, claim 16 should be depended from claim 15.
                                                                Examiner Notes
4.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuhaeuser (US Pub. 2003/0002241; hereinafter “Neuhaeuser”).
         Regarding claim 11, Neuhaeuser discloses a sensor device (a sensor device as shown in Fig. 1) comprising:
         a beaker-like sensor housing (14, in Fig. 2b; see paragraph [0037]) configured for receiving a wired sensor (a combination of 3, 4, 10, and 11-12, in Fig. 3);         the beaker-like sensor housing (14) having:                an end face (15, in Fig. 2b) at one terminal end thereof;                an introduction region (17, in Figs. 2b-3) for the wired sensor at an end opposite the one terminal end (see Figs. 2b-3);               an orientation region (a portion of a elongate groove 16 which is used for guiding the insertion of a carrier board 3; see Figs. 2a-3) for the wired sensor which is adjacent to the introduction region (17) and shaped with a contour in accordance with a cross-sectional contour (see Fig. 2a-4b) of the wired sensor; and               a placement region (18, in Fig. 2a-3) adjacent to the orientation region for the sensor, the placement region being adjacent to the end face (15) of the beaker-like sensor housing (see Figs. 2b-3);               wherein: the orientation region (16) has an internal cross-sectional contour which is adapted to a cross-sectional contour of the wired sensor (see Fig. 2a-4b);                the wired sensor in the sensor housing is introduced into a curable material (19, in Fig. 4b and 7) in its placement region; and                  the curable material is cured to embed the sensor in the placement region (see Fig. 4b and 7).

7.      Claims 11 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izawa et al. (US Pat. 5637995; hereinafter “Izawa”).
         Regarding claim 11, Izawa discloses a sensor device (a magnetic sensor device 42 as shown in Figs. 29-30) comprising:
         a beaker-like sensor housing (45, in Fig. 30) configured for receiving a wired sensor (a combination of 49, 51 and 53, in Fig. 30);         the beaker-like sensor housing (45) having:                an end face (45b, see annotated Fig. 30) at one terminal end thereof;                an introduction region (45a, see annotated Fig. 30) for the wired sensor at an end opposite the one terminal end (see annotated Fig. 30);               an orientation region (48, in Fig. 30) for the wired sensor which is adjacent to the introduction region (45a) and shaped with a contour in accordance with a cross-sectional contour (see Figs. 29-30) of the wired sensor; and               a placement region (47, in Fig. 2a-3) adjacent to the orientation region for the sensor, the placement region being adjacent to the end face (45b) of the beaker-like sensor housing (see Figs. 29-30);               wherein: the orientation region (48) has an internal cross-sectional contour which is adapted to a cross-sectional contour of the wired sensor (see Fig. 29-30);                the wired sensor in the sensor housing is introduced into a curable material (50, in Fig. 29) in its placement region; and                  the curable material is cured to embed the sensor in the placement region (see Fig. 29-30).

    PNG
    media_image1.png
    426
    759
    media_image1.png
    Greyscale

         Regarding claim 20, Izawa discloses the sensor device according to Claim 11, further comprising a tapering cross-section portion (48, in Fig. 30) formed within the beaker-like housing (45) for assisting in guiding the wired sensor into the placement region (see Fig. 30).
         Regarding claim 21, Izawa discloses the sensor of claim 20, wherein the tapering cross-section portion (48) is provided in front of or on the orientation region of the beaker-like housing (see Fig. 30).

8.      Claims 11-12 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinjo et al. (US Pat. 6326779; hereinafter “Shinjo”).
         Regarding claim 11, Shinjo discloses a sensor device (a magnetic detector device, as shown in Fig. 1b) comprising:
         a beaker-like sensor housing (7, in Figs. 1b and 3b) configured for receiving a wired sensor (a combination of 1-5 and 10, in Fig. 1b);7) having:                an end face (an end tip of the casing 7, see annotated Figs. 1b and 3b) at one terminal end thereof;                an introduction region (7a, in Figs. 1b and 3b) for the wired sensor at an end opposite the one terminal end (see annotated Fig. 30);               an orientation region (7k, in Figs. 1b and 3b) for the wired sensor which is adjacent to the introduction region (7a) and shaped with a contour in accordance with a cross-sectional contour (see Fig. 1b) of the wired sensor; and               a placement region (7s, in Fig. 1b) adjacent to the orientation region for the sensor, the placement region being adjacent to the end face of the beaker-like sensor housing (see Figs. 1b and 3b);               wherein: the orientation region (7k) has an internal cross-sectional contour which is adapted to a cross-sectional contour of the wired sensor (see Fig. 1b);                the wired sensor in the sensor housing is introduced into a curable material (see col. 1 lines 34-42 and Fig. 1b) in its placement region; and                  the curable material is cured to embed the sensor in the placement region (see Fig. 1b).
         Regarding claim 12, Shinjo discloses the sensor device according to Claim 11, further including a strain relief means (a press-in portion 6k, in Fig. 1b) for a wired cable portion of the wired sensor.
         Regarding claim 22, Shinjo discloses the sensor device according to Claim 11, wherein the sensor is adapted to be introduced into the curable material while the curable material is in a flowable state (see col. 1 lines 35-40, col. 2 lines 1-5).
Regarding claim 23, Shinjo discloses the sensor device according to Claim 11, wherein the curable material comprises at least one of a free-flowing plastics material or a resin (col. 4 lines 35-40).

Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.     Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa in view of in view of Tsuge et al. (US. Pub. 2005/0126308; hereinafter “Tsuge”).
         Regarding claim 12, Izawa discloses the sensor device according to Claim 11, except for specifying further including a strain relief means for a wired cable portion of the wired sensor.          Tsuge discloses a magnetic sensor device (see Figs. 3-4) comprising a strain relief means (47) for a wired cable portion (3) of the wired sensor.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the magnetic sensor device of Izawa by having a strain relief means for a wired cable portion of the wired sensor as taught by Tsuge, in order to meet the system design and specification requirement. 
         Regarding claim 14, Izawa and Tsuge disclose the sensor device of claim 12, wherein the introduction region of the beaker-like sensor housing includes a cable-adapted opening (see Figs. 2-4 of Tsuge).
11.     Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinjo in view of in view of Saito et al. (US. Pat. 6064200; hereinafter “Saito”).         Regarding claim 15, Shinjo discloses the sensor device according to Claim 11, except for specifying that further including a plurality of guide bars for assisting in guiding insertion of the wired sensor into the orientation region of the beaker-like housing.
       Saito discloses a magnetic sensor device (see Fig. 1; see abstract) comprising a plurality of guide bars (a pair of key protrusions 23, in Fig. 5) for assisting in guiding insertion (see col. 4 lines 35-47) of a wired sensor (2, in Fig. 4) into the orientation region of a beaker-like housing (21, in Fig. 4)
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the magnetic sensor device of Shinjo by having a plurality of guide bars for assisting in guiding insertion of the wired sensor into the orientation region of the beaker-like housing as taught by Saito, for purpose of securing the sensor tentatively fixed in the sensor housing. 
         Regarding claim 17, Shinjo and Saito disclose the sensor device of claim 15, Saito further teaches wherein each one of the plurality of guide bars (23, in Fig. 5) extends along a full length of the introduction region (see Figs. 4-6).
         Regarding claim 18, Shinjo and Saito disclose the sensor device of claim 15, Saito further teaches wherein at least one of the plurality of guide bars (23) extends partially into the orientation region (see Figs. 4-6).
         Regarding claim 19, Shinjo and Saito disclose the sensor device of claim 15, wherein each one of the plurality of guide bars (23) are all configured to extend parallel to one another (see Fig. 5).
12.     Claims24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shinjo in view of in view of Bound et al. (US. Pat. 3806907; hereinafter “Bound”).
          Regarding claim 24, Shinjo discloses the sensor device according to Claim 11, except for specifying that wherein the beaker-like sensor housing comprises a plastics material.
          Bound discloses a magnetic sensor (22, in Fig. 2-3) having a housing (36), wherein the housing comprises a plastic material (the housing should be made of a tough durable material and may be molded of a polycarbonate plastic; see column 3 lines 43-46).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the housing of the magnetic sensor of Shinjo comprising a plastics material as taught by Bound, for purpose of providing the magnetic sensor housing made of a touch durable material, which easily withstands the impacts and abrasions of installation.

         Regarding claim 25, Shinjo and Bound disclose the sensor device of claim 24, Bound further teaches wherein the plastics material comprises a polycarbonate resin thermoplastic (Lexan material, see col. 3 lines 44-46).13.     Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shinjo.
         Regarding claim 26, Shinjo discloses the sensor device according to Claim 11, except of explicitly specifying that wherein the orientation region has a cross-section in the form of an oval.However, it would have been obvious matter of design choice to have a cross-section of the orientation region with an oval shape. A change in the shape of the component is generally recognized as being within the level skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
 of the orientation region formed in an oval shape, in order to meet the system design and specification requirement.
14.     Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shinjo in view of Von Hayn et al. (US. Pub. 2007/0182403; hereinafter “Von Hayn”).
         Regarding claim 27, Shinjo discloses the sensor device according to Claim 11, wherein the end face forms a detection zone of the sensor, at which the sensor produces a magnetic signal detectable by a magneto-resistive element (MR element 1, in Fig. 1b) disposed adjacent the end face (see Fig. 1b), except for specifying that the sensor produces a magnetic signal detectable by a Reed contact.           Von Hayn discloses a sensor (151, in Fig. 6) for monitoring a position and displacement of a brake pedal, the sensor is a magneto-resistive sensor or a Reed contact (see [0056]).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the sensor of Shinjo by having a Reed contact as taught by Von Hayn, in order to meet the system design and specification requirement.

Allowable Subject Matter
15.      Claims 28-30 are allowed over the prior arts of record.
16.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 28, the cited references, alone or in combination, do not disclose nor fairly suggest:
 the beaker-like sensor housing having: an end face at one terminal end thereof: an introduction region for the wired sensor at an end opposite the one terminal end; an orientation region for the wired sensor which is adjacent to the introduction region and shaped with a contour in accordance with a cross-section contour of the wired sensor; and a plurality of elongated guide bars formed in the introduction region and extending parallel to one another through a full length of the introduction region to the orientation region, and evenly circumferentially spaced from one another to extend radially partially into the introduction region, the plurality of guide bars configured to aid in inserting the wired sensor through the introduction region into the orientation region; ….” in combination with all other elements as claimed in claim 1. 
            As to claim(s) 29, the claim is allowed as it further limit allowed claim 28.
          Regarding claim 30, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “…the beaker-like sensor housing having: an end face at one terminal end thereof: an introduction region for the wired sensor at an end opposite the one terminal end;
an orientation region for the wired sensor which is adjacent to the introduction region, and which has a contour shaped in accordance with a cross-sectional contour of the wired sensor to orientate the wired sensor in a desired orientation within the orientation region; ….a strain relief means for a wired cable portion of the wired sensor; the strain relief comprising an O-ring element; and the beaker-like housing having a ring groove on an opening side of the introduction region for receiving and maintaining the O-ring element therein” in combination with all other elements as claimed in claim 30. 

 17.        Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but  would be allowable if corrected to overcome the claim objections set forth above in this Office action and to include all of the limitations of the base claim, any intervening claims. 

Prior Art of Record
18.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Okui et al. (U.S Pat. 7372258) discloses a rotation detection device includes a cover member having an opening end, and a sensor body member which has a mounting portion protruding from a mounting-portion protrusion surface and a joint portion positioned around the mounting-portion protrusion surface (see specification for more details).              Tokuhara (U.S Pat. 8006555) discloses a cap member for covering a sensor unit such as a rotational speed sensor is composed of a cylindrical wall, a thin bottom wall and an open end to be closed with a closing member (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/6/2022